NEWTON, Senior Judge
(Concurring/Dissenting):
I agree with my brothers, in their inferential statement of law, that an accused before a court-martial proceeding must receive adequate and continuous defense representation at all stages of that proceeding until the judgment becomes final. United States v. Palenius, 25 U.S.C.M.A. 222, 54 C.M.R. 549, 2 M.J. 86 (1977); United States v. Kelker, 4 M.J. 323 (C.M.A.1978). I disagree with their precipitous rush to assist in relief of trial defense counsel without adequate showing of cause for relief. I note a court-martial judgment does not become final until the last review of the proceedings. Art. 76, UCMJ, 10 U.S.C. § 876. Counsel is necessary along the way.
I see no need to relieve trial defense counsel of his responsibilities in representing an accused absent a showing of good cause. I find no authority therefor, absent a showing of good cause. Palenius, supra, and the Manual for Courts-Martial, United States, 1969 (Revised edition), para. 102b, require nothing less. That does not mean a trial defense counsel must wet-nurse an accused through his confinement, or while otherwise awaiting completion of review, unless some assistance directly related to the court-martial proceedings becomes necessary. I can think of no better legal counsel for an accused, at his level, than his trial counsel- — to assist in any proper matter concerning appellate review, which assuredly does not contemplate appearance before appellate courts. See the final paragraph, page 20-5, Manual, supra; Kelker, supra.
A showing of good cause, properly presented to this Court by appellate defense counsel, seeking relief of trial defense counsel may consist of a specific and adequate showing by motion of, inter alia:
1. The accused’s consent to such relief after proper advice, and appellate defense counsel’s unqualified consent thereto,
2. Trial defense counsel’s release from active duty,
3. Geographical separation of trial defense counsel and the accused which renders further representation impractical,
4. Mental or physical debility of trial defense counsel,
5. Conflict between counsel, or between counsel and the accused,
6. Specific ethical considerations or conflicts, or,
7. Other matters as appropriate and warranted under the circumstances.
See Disciplinary Rule 2-110, Code of Professional Responsibility, ABA (1976). When good cause is shown, trial defense counsel is no longer necessary to the proceedings and may be relieved. Palenius, supra.
Absent a showing of good cause, i. e. a showing trial defense counsel is no longer necessary, I would not grant relief of trial defense counsel. I find the stakes too high to gamble that relief of counsel is otherwise appropriate. I find no other recognized way to ensure an accused is adequately and continuously represented in the court-martial process. Nor, will such requirement overburden counsel. It only requires them to represent their client until final judgment or other proper release from that responsibility. I am unable to accept my brothers’ determination as to when they will relieve trial defense counsel. I do not believe a desire to be absolved of responsibility on the part of counsel is reasonable grounds for relief.
It is erroneous to conclude that good cause for relief may be shown by denomination of appellate defense counsel who is performing appellate duties, an accused informed of his legal interests to date, and a *598statement that trial defense counsel has properly performed his duties to date, along with appellate defense counsel’s consent to relief. It is erroneous because that conclusion does not recognize that appellate counsel and client are widely separated and that an accused may need and should have “on-scene” advice. Those reasons are not reasonable grounds for relief. Advice is the touchstone of adequate and continuous legal representation, and should not terminate prematurely unless for good cause.
I would deny the instant relief of trial defense counsel.
AND IT IS FURTHER ORDERED, that this Memorandum Decision be, and the same is, hereby remanded to the Judge Advocate General of the Navy for proceedings not inconsistent with the Memorandum Decision of the majority above.
WITNESS The Clerk of the United States Navy Court of Military Review, the twenty-eighth day of April, in the year of Our Lord one thousand nine hundred and seventy-eight.